PER CURIAM.
We review the order denying appellant’s motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand as the trial court should have treated appellant’s sworn motion as a timely-filed rule 3.850 motion challenging the factual basis for the imposition of his minimum mandatory sentence. See State v. Mancino, 705 So.2d 1379, 1381 (Fla.1998); Smith v. State, 782 So.2d 947, 948 (Fla. 4th DCA 2001).
POLEN, C.J., WARNER and TAYLOR, JJ., concur.